      Case 2:21-cv-00076-HYJ ECF No. 1, PageID.1 Filed 04/19/21 Page 1 of 48




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


RICHARD M. CULLEN                                Case No. 21-CV-
and MARY C. CULLEN,

              Plaintiffs,

vs.

CITY OF SAINT IGNACE, ANTHONY
D. BROWN, DARCY D. LONG,
CONSTANCE A. LITZNER, COUNTY
OF MACKINAC, SCOTT A. STRAIT,
MELISSA WATSON, and PHIL SMITH,
individually and in their official capacities,
and jointly and severally,

             Defendants.
__________________________________________________________________
GARY T. MIOTKE (P41813)
Attorney for Plaintiffs
6828 Park Avenue
Allen Park, MI 48101
(313)-388-4809
gmiotke@miotkelawoffice.com
_________________________________________________________________

                COMPLAINT AND DEMAND FOR JURY TRIAL

        NOW COME the Plaintiffs, by and through their attorney, and for their

Complaint they state that:




                                            1
    Case 2:21-cv-00076-HYJ ECF No. 1, PageID.2 Filed 04/19/21 Page 2 of 48




                       JURISDICTION, PARTIES, VENUE

      1. This action arises out of the employment of Plaintiff, RICHARD M.

CULLEN (“Mr. Cullen”).

      2. Count I is an action to enforce civil rights pursuant to 42 USC 1983. This

Court has jurisdiction over Count I pursuant to 28 USC 1331 and 28 USC

1343(a)(3) and (4).

      3. This Court has jurisdiction over Counts II, III, IV, V, and VI by virtue of

the doctrine of supplemental jurisdiction, 28 USC 1367.

      4. Plaintiff, MARY C. CULLEN (“Mrs. Cullen”) and Mr. Cullen

(collectively “Plaintiffs”) are residents of the City of Saint Ignace, County of

Mackinac, State of Michigan.

      5. Defendant, CITY OF SAINT IGNACE (“City”) is a Michigan municipal

corporation that exists by virtue of the laws of the State of Michigan within the

Western District of Michigan, Northern Division.

      6. Defendant, ANTHONY D. BROWN (“Mr. Brown”) is a resident of a

municipality that exists within the Western District of Michigan, Northern

Division.




                                          2
    Case 2:21-cv-00076-HYJ ECF No. 1, PageID.3 Filed 04/19/21 Page 3 of 48




      7. Defendant, DARCY D. LONG (“Mr. Long”) is a resident of a

municipality that exists within the Western District of Michigan, Northern

Division.

      8. Defendant, CONSTANCE A. LITZNER (“Ms. Litzner”) is a resident of a

municipality that exists within the Western District of Michigan, Northern

Division.

      9. Defendant, COUNTY OF MACKINAC (“County”) is a Michigan

municipal corporation that exists within the Western District of Michigan,

Northern Division.

      10. The City is located within the County.

      11. Defendant, SCOTT A. STRAIT (“Mr. Strait”) is a resident of a

municipality that exists within the Western District of Michigan, Northern

Division.

      12. Defendant, MELISSA WATSON (“Ms. Watson”) is on information and

belief an individual doing business out of the County of Livingston, State of

Michigan who conducted business in the Western District of Michigan, Northern

Division as stated in and for all times material to this Complaint.

      13. Defendant, PHIL SMITH (“Mr. Smith”) is on information and belief an

individual doing business out of the County of Livingston, State of Michigan who


                                          3
    Case 2:21-cv-00076-HYJ ECF No. 1, PageID.4 Filed 04/19/21 Page 4 of 48




conducted business in the Western District, Northern Division as stated in and for

all times material to this Complaint.

      14. The City, Mr. Brown, Mr. Long, and Ms. Litzner are referred to

collectively herein as the “City Defendants”. For all times material to this

Complaint, Ms. Litzner was the City’s Mayor, Mr. Long was the City’s City

Manager, and Mr. Brown was the City’s Chief of Police.

      15. The County and Mr. Strait are referred to collectively herein as the

“County Defendants”. For all times material to this Complaint, Mr. Strait was the

County’s Sheriff.

      16. Ms. Watson and Mr. Smith are referred to collectively herein as the

“Team of 3 Defendants”.

      17. The events giving rise to this case arose within the Western District of

Michigan, Northern Division.

                             BACKGROUND FACTS

       18. For all times material to this Complaint, the Plaintiffs have been a

married couple residing in the City and the County.

      19. Plus, for all time material to this Complaint, Mr. Cullen had been

employed by the City as a Police Officer in the City’s Police Department until the

wrongful termination of his employment on January 29, 2021.


                                          4
   Case 2:21-cv-00076-HYJ ECF No. 1, PageID.5 Filed 04/19/21 Page 5 of 48




      20. Mr. Cullen started working for the City as a Police Officer in or around

April 2008.

      21. Additionally, prior to being hired by the City, Mr. Cullen had served in

the U.S. Military and had served as a police officer with another law enforcement

agency.

      22. On or about February 4, 2019, Mr. Brown was hired as the Chief of

Police for the City’s Police Department.

      23. It was most unusual that the City hired Mr. Brown as its Police Chief.

      24. During his approximately 15-year career as a police officer, Mr. Brown

had worked for at least 6 different police agencies, not counting his non-MCOLES-

certified security employment.

      25. Such instability in a law enforcement career suggests significant

problems with a police officer that police departments have overlooked provided

the police officer leaves his or her department before the problems must be

addressed in a public manner.

      26. Indeed, when Mr. Brown applied for a Police Officer position with the

City in or around 2018, the City declined to hire him because of his dishonesty

during the interview process.

      27. Despite this, the City later hired Mr. Brown as its Chief of Police.


                                           5
    Case 2:21-cv-00076-HYJ ECF No. 1, PageID.6 Filed 04/19/21 Page 6 of 48




      28. In Mr. Cullen’s 4 ½ years of military service and 18 years as a Police

Officer, his disciplinary record was virtually spotless.

      29. Unfortunately, this dramatically changed after Mr. Brown became the

City’s Police Chief.

      30. On June 30, 2019 at approximately 8:17 p.m., Mr. Cullen issued

violations to several individuals for failing to pay boat launch fees. One of the

individuals was then a City Councilman of the City, namely Lucas Paquin (“Mr.

Paquin”).

      31. At around 10 p.m. on June 30, 2019, Mr. Brown called Mr. Cullen and

criticized Mr. Cullen for issuing the citation to a City Councilman.

      32. Mr. Cullen disagreed. He noted that he wrote violations to 5 different

violators at the same location. It would have been unethical to pick and choose

between them.

      33. Mr. Brown told Mr. Cullen that Mr. Paquin deserved a “professional

courtesy”.

      34. Mr. Cullen disagreed stating that he had witnessed Mr. Paquin

committing the same offense several times before.

      35. After they are issued, such violations are reported to the City’s Police

Department.


                                           6
    Case 2:21-cv-00076-HYJ ECF No. 1, PageID.7 Filed 04/19/21 Page 7 of 48




      36. Further, per the City’s charter and/or code, a complaint and warrant are

to be submitted to the Mackinac County Prosecutor if such violations are not paid

or successfully contested.

      37. On information and belief, this full process was followed with respect to

four of these violations, including the one issued to Mr. Paquin.

      38. That is, four of the cited violators including Mr. Paquin failed to

successfully contest or to pay the violations.

      39. Thus, on or about July 18, 2019, such complaints and warrants were

submitted for these violators to the Mackinac County Prosecutor.

      40. On July 23, 2019 at around 4 a.m., Mr. Brown called Mr. Cullen and

again criticized Mr. Cullen for pursuing the violation as well as the complaint and

warrant against Mr. Paquin.

      41. Shortly after the call ended, Mr. Brown called Mr. Cullen again. Mr.

Brown said that he was sitting outside of Mr. Cullen’s house with his lights off for

awhile and wondered what Mr. Cullen was doing at his house on shift.

      42. On July 24, 2019, Mr. Brown issued a written reprimand to Mr. Cullen

purportedly for not giving an accurate location when dispatch asked for his hourly

safety check.




                                          7
    Case 2:21-cv-00076-HYJ ECF No. 1, PageID.8 Filed 04/19/21 Page 8 of 48




      43. Mr. Cullen grieved the written reprimand and won the grievance with the

assistance of his union.

      44. On January 1, 2020, Mr. Brown left a sticky note on Mr. Cullen’s daily

report for failing to note which report he was working on.

      45. Yet, every other Police Officer from the previous week had received no

such note despite having handled these things in the same way that Mr. Cullen had.

      46. On January 16, 2020, Mr. Brown gave Mr. Cullen two verbal warnings

allegedly for Insubordination and Poor Job Performance.

      47. These verbal warnings were unjustified. Ultimately, they were

withdrawn by Mr. Brown after being contested by Mr. Cullen and his union.

      48. Besides being employed as a City Police Officer, Mr. Cullen has

engaged in many community and/or volunteer activities.

      49. One such activity is that he has been and continues to be the Head Coach

of the Varsity Wrestling Team for the local high school.

      50. In January 2020, Mr. Cullen called in sick to care for the Plaintiffs’ 6-

year old daughter.

      51. Due to her otherwise being alone, the Plaintiffs’ 6-year old daughter

accompanied Mr. Cullen to wrestling practice.




                                          8
   Case 2:21-cv-00076-HYJ ECF No. 1, PageID.9 Filed 04/19/21 Page 9 of 48




      52. Presumably to see if Mr. Cullen was actually telling the truth, Mr. Brown

showed up at the practice for the Varsity Wrestling Team.

      53. Mr. Brown had and has never otherwise shown up at any such Varsity

Wrestling Team practices.

      54. On February 13, 2020, Mr. Brown told Mr. Cullen that Mr. Cullen was

scheduled for mandatory over-time on February 15, 2020.

      55. Mr. Cullen advised Mr. Brown that (A) this violated the collective

bargaining agreement between his union and the City and (B) he would be out of

town for a wrestling tournament.

      56. Mr. Brown was already aware that Mr. Cullen was supposed to be out of

town for the wrestling tournament when he told Mr. Cullen that Mr. Cullen was to

work this mandatory over-time.

      57. Unsurprisingly, Mr. Brown insisted that this unlawful over-time

assignment was not negotiable.

      58. On February 15, 2020, Mr. Cullen showed up for work and then checked

into service via phone. He noted that Mr. Brown was monitoring his actions for

the purpose of trying to discipline him.

      59. On February 19, 2020, Mr. Brown stalked Mrs. Cullen.




                                           9
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.10 Filed 04/19/21 Page 10 of 48




        60. Mrs. Cullen found Mr. Brown’s actions in watching her to be so

disturbing that she made an in-person complaint together with a written complaint

to Mike Stelmazek (“Mr. Stelmazek”) who was the City’s City Manager at this

time.

        61. On February 24, 2020, Mrs. Cullen received a letter from Mr. Stelmazek

wherein Mr. Stelmazek stated that (A) he found Mr. Brown’s explanation for his

actions to be possible and (B) he would be taking no actions against Mr. Brown.

        62. On March 3, 2020 Mr. Brown issued three written reprimands to Mr.

Cullen allegedly for Insubordination, Neglect of Duty, and Gross Insubordination

from the incidents or events that took place on February 15, 2020 and February 17,

2020.

        63. These written reprimands were unjustified. Ultimately, as noted below,

they were dismissed after being contested by Mr. Cullen and his union.

        64. Prior to May 8, 2020, Mr. Cullen was looking for official police records

regarding an individual who had experienced significant mental health issues.

        65. Based on his examination of the then existing records, Mr. Cullen

discovered that Mr. Brown had fabricated and/or altered official police records in

various ways related to an incident involving a suicidal individual. This matter is

referred to as the “suicide incident”.


                                          10
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.11 Filed 04/19/21 Page 11 of 48




      66. Presumably based on a personal relationship with the suicidal individual

who was the actual subject of the records (“Actual Subject”), Mr. Brown altered

information about the incident to show or imply a different subject, a different

address, a different file class, and a different reason for police involvement in the

incident.

      67. The different subject (“Different Subject”) was another individual who

had been known to law enforcement agencies to have had significant mental health

issues.

      68. Basically, it appeared that Mr. Brown had intentionally falsified official

police records to conceal the identity and involvement of the Actual Subject in the

suicide incident by making it appear that the Different Subject was the person who

was involved in this incident.

      69. On May 8, 2020, Mr. Cullen took this information to his union and

requested advice since it pertained to outrageous misconduct on the part of Mr.

Brown as the City’s Police Chief.

      70. The union advised Mr. Cullen to report the matter to the Michigan State

Police (“MSP”).

      71. Thus, Mr. Cullen reported information about Mr. Brown’s misconduct to

the MSP.


                                          11
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.12 Filed 04/19/21 Page 12 of 48




      72. The MSP agreed that this appeared to be wrong and merited

investigation. The MSP also told Mr. Cullen not to say anything to the City.

      73. On May 19, 2020, Mr. Cullen and the City’s Police Sergeant (the

“Sergeant”) filed a formal complaint with the MSP about Mr. Brown’s misconduct.

      74. Beyond addressing Mr. Brown’s outrageous misconduct in fabricating

official police records related to the suicide incident, this complaint addressed

other serious misconduct by Mr. Brown, including evidence that implicated Mr.

Brown in other discrepancies in which reports and/or body cam footage were

deleted off the Police Department’s server in order to eliminate evidence that

implicated Mr. Brown in other wrongful acts.

      75. For example, in an assault case, a female individual was listed as a

witness. On the day after the incident, Mr. Brown interviewed her at her residence

for about 90 minutes. This was not reported, not on body cam, and not listed in the

official report. Mr. Brown should have ensured that all of these things were done

with respect to this interview.

      76. Sometime after Mr. Brown’s interview of the witness, the County

Prosecutor’s Office directed Mr. Cullen to interview this witness. The witness

asked why she was being interviewed again. In response to Mr. Cullen’s question

if she had been previously interviewed, and by whom, the witness indicated that


                                          12
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.13 Filed 04/19/21 Page 13 of 48




she had been interviewed by Mr. Brown in her house the day after the incident.

This information was included in Mr. Cullen’s supplemental report (as “Narrative

#6”) and downloaded from Mr. Cullen’s body cam.

      77. Subsequently, Mr. Brown presumably deleted Narrative #6 as well as

Mr. Cullen’s body cam footage related to this aspect of the assault case and

investigation.

      78. Another example of Mr. Brown’s misconduct that Mr. Cullen and the

Sergeant complained about was a public peace complaint that had involved the

Sergeant.

      79. The original call related to this matter had been handled by the MSP.

      80. Mr. Brown showed up on the scene and told the victim to call him,

instead of calling the MSP, if another issue occurred.

      81. Despite the fact that it should have been retained, Mr. Brown presumably

deleted his body cam footage related to this public peace complaint to eliminate

records of his involvement and of his direction to the victim.

      82. On May 22, 2020, the MSP formally notified Mr. Stelmazek and Ms.

Litzner that the MSP was conducting a criminal investigation regarding a City

employee without identifying Mr. Brown as the employee.




                                         13
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.14 Filed 04/19/21 Page 14 of 48




      83. On May 26, 2020, Mr. Stelmazek and Ms. Litzner contacted the MSP on

their own initiative and insisted on talking to the MSP “to get out ahead of this”.

They revealed that they purportedly knew what the investigation was about,

namely Mr. Stelmazek’s use of a City computer to view certain types of

pornography.

      84. The MSP said that the criminal investigation was not about this.

      85. However, due to what the MSP was told, the MSP followed up almost

immediately, obtained search warrants, and ultimately seized some of the City’s

computers and the City’s server records to investigate possible criminal activity by

Mr. Stelmazek and/or Mr. Brown.

      86. On May 27, 2020, Ms. Litzner and Mr. Paquin (both as a City

Councilman and the City’s Mayor Pro Tem) met with the MSP about the

investigation related to Mr. Brown’s misconduct. They were told few details

concerning it, but they were told that Mr. Brown was the subject of the

investigation.

      87. Also, on May 27, 2020, Mr. Cullen and the Sergeant were interviewed

by the MSP about Mr. Brown’s misconduct involving the official police records.

      88. On May 28, 2020, Mr. Brown was placed on administrative leave.




                                          14
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.15 Filed 04/19/21 Page 15 of 48




      89. Also, on May 28, 2020, Mr. Stelmazek resigned as the City’s City

Manager.

      90. After Mr. Stelmazek’s resignation, a City supervisor employee named

Bill Fraser (“Mr. Fraser”) became the City’s Interim City Manager.

      91. Prior to Mr. Brown’s administrative leave, Mr. Cullen had never had

Freedom of Information Act (“FOIA”) requests specifically related to him sent to

his employer.

      92. After Mr. Brown’s administrative leave started, and starting on or about

June 2, 2020 and continuing into the Fall of 2020, Ms. Watson and/or the Team of

3 Defendants directed no less than 8 FOIA requests to the City related to Mr.

Cullen’s personnel records and/or incidents involving Mr. Cullen.

      93. Significantly, although Ms. Watson and the Team of 3 Defendants

purportedly operated out of Livingston County, they phrased many of their FOIA

requests in such a way that showed that they had been told what to ask for by

someone who had access to non-public information or by someone who already

had certain non-public information.

      94. For example, Ms. Watson used an incident number in one FOIA request

where such a number would not be known prior to receiving records about the

matter.


                                        15
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.16 Filed 04/19/21 Page 16 of 48




      95. Similarly, in another request, Ms. Watson referred to the name of a

woman whose body had been recovered from the Straits of Mackinac in 2019,

although the recovered woman’s name had not been released and was not used in

media reports.

      96. On information and belief, such non-public or inside information was

provided to Ms. Watson and/or the Team of 3 Defendants by Mr. Brown, Mr.

Long, Ms. Litzner, and/or Mr. Strait.

      97. Although Mr. Strait was not affiliated with the City in this time-frame,

he was a very good friend of Mr. Brown.

      98. As a City Police Officer, Mr. Cullen was deputized as a Mackinac

County Sheriff’s Deputy through the County and Mr. Strait.

      99. On May 12, 2020, Mr. Cullen was involved in the arrest of a man who

had wrongfully taken a 2 year-old baby and then fled from law enforcement

officers in a motor vehicle with the baby still in his possession. This matter is

referred to as the “May 12, 2020 incident”.

      100. With respect to the apprehension and the arrest of this man, Mr. Cullen

had followed appropriate protocols and had followed the directions of the

Lieutenant from the Mackinac County Sheriff’s Office involved in the matter.




                                          16
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.17 Filed 04/19/21 Page 17 of 48




      101. Prior to June 23, 2020, there had been no insinuation that Mr. Cullen

had done anything wrong with respect to the May 12, 2020 incident.

      102. Yet, after Mr. Brown’s administrative leave started on May 28, 2020,

Ms. Watson and the Team of 3 Defendants made specific FOIA requests regarding

the May 12, 2020 incident.

      103. On June 23, 2020, the MSP officially delivered its report to the

Mackinac County Prosecutor’s Office regarding the investigation of Mr. Brown

that had arisen due to the complaints of Mr. Cullen and the Sergeant.

      104. About 3 hours later on June 23, 2020, Mr. Strait called Mr. Cullen and

advised Mr. Cullen that he was rescinding Mr. Cullen’s deputization as a Mackinac

County Sheriff’s Deputy because of the actions Mr. Cullen took during the May

12, 2020 incident.

      105. Mr. Strait also sent a letter June 23, 2020 to the same effect as well as

directed that an email be sent outlining how Mr. Cullen’s police authority was to

be limited.

      106. On July 13, 2020, Mr. Fraser agreed to drop the unjustified disciplinary

actions that Mr. Brown had taken against Mr. Cullen on March 3, 2020.




                                         17
   Case 2:21-cv-00076-HYJ ECF No. 1, PageID.18 Filed 04/19/21 Page 18 of 48




       107. On July 20, 2020, the City’s City Council voted 6 to 1 to open an

investigation of Mr. Cullen related to why Mr. Strait rescinded Mr. Cullen’s

deputization.

       108. Prior to the vote, the dissenting City Councilman correctly stated that

the investigation was a political witch hunt and was against the City Charter.

       109. On July 20, 2020, Mr. Cullen was on patrol. As he drove past a house

next to Ms. Litzner’s house, Mr. Brown’s wife jumped up, grabbed her crotch, and

flipped off Mr. Cullen.

       110. Mr. Cullen reported this inappropriate and disturbing behavior to Mr.

Fraser and to the Sergeant who at the time was acting as the Police Chief.

       111. On July, 21, 2020, an “attack piece” article was published in a local

newspaper regarding the May 12, 2020 incident and Mr. Cullen. Among other

things, this article stated that:

       (a) Mr. Strait acknowledged that it was “very unusual” for a deputization to

be rescinded, but he made the decision after viewing body camera footage of Mr.

Cullen’s actions.

       (b) Although Mr. Strait refused to specify the nature of any alleged violation

or impropriety of Mr. Cullen, Mr. Strait still said:

       (i) “I expect certain behavior from officers”.


                                          18
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.19 Filed 04/19/21 Page 19 of 48




      (ii) After reviewing Mr. Cullen’s actions, he believes it is in the best interest

of the County not to have Mr. Cullen as a deputy.

      (iii) “There are standards we have that will not be violated.”

      (c) Neither the City’s Police Department nor the County Sherriff’s Office

had received any complaints about Mr. Cullen.

      (d) No lawsuits had been filed in relation to this matter.

      112. On August 18, 2020, Mr. Brown and his wife were driving past Mr.

Cullen while he was on-duty and speaking to a youth along the side of the road.

They gave Mr. Cullen the middle finger.

      113. Mr. Cullen reported this inappropriate and disturbing behavior to Mr.

Fraser and to the Sergeant.

      114. On August 21, 2020, the Sergeant caught Mr. Brown in his personal

vehicle following Mr. Cullen while Mr. Cullen was on patrol.

      115. On or about September 3, 2020, Mr. Fraser had completed an internal

investigation of Mr. Brown.

      116. As a result of his investigation, Mr. Fraser concluded that Mr. Brown

should be terminated immediately based on:

      (a) Insubordination or disrespect to a superior

      (b) Mr. Cullen and the Sergeant’s complaint to the MSP


                                          19
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.20 Filed 04/19/21 Page 20 of 48




      (c) Lack of truthfulness.

      117. After Mr. Fraser informed Ms. Litzner of his decision, Ms. Litzner told

him he could not terminate Mr. Brown purportedly because the City Council had to

approve the decision.

      118. Thus, Mr. Fraser did not terminate Mr. Brown.

      119. Instead, a few days later, Ms. Litzner and the City Council hired Mr.

Long as the new City Manager thereby displacing Mr. Fraser from his role as the

Interim City Manager.

      120. On September 8, 2020, the City’s City Council reinstated Mr. Brown

even though (A) the Attorney General’s Office had yet to decline to issue criminal

charges against Mr. Brown and (B) there were ample reasons to terminate Mr.

Brown even if the Attorney General’s Office declined to pursue criminal charges.

      121. Sometime thereafter, the Michigan Attorney General’s Office declined

to prosecute Mr. Brown based on the investigation of the complaint Mr. Cullen and

the Sergeant made to the MSP.

      122. On October 9, 2020, Ms. Watson made a FOIA request for any

information/investigations regarding misconduct by Mr. Cullen.




                                        20
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.21 Filed 04/19/21 Page 21 of 48




      123. Although Kelly Simmons (“Ms. Simmons”) was the City’s FOIA

Coordinator, Ms. Watson directed this FOIA request to Ms. Simmons, Mr. Long,

Mr. Brown, and Mr. Smith.

      124. On October 12, 2020, Ms. Simmons denied the FOIA request relative

to Mr. Cullen because the information was exempt under the FOIA. Specifically,

granting the request would (A) disclose personnel records of a law enforcement

agency and (B) reveal information of a personal nature the public disclosure of

which would constitute a clearly unwarranted invasion of an individual’s privacy.

      125. Yet, sometime thereafter, Mr. Brown, Mr. Long, and/or Ms. Litzner did

release to Ms. Watson and the Team of 3 Defendants an entire unredacted copy of

Mr. Cullen’s personnel record.

      126. Among other things, items from 2012 and before were included among

the items that were released.

      127. Further, as part of the items released, old investigative records from

2010 were also released (“2010 Records”).

      128. Although the allegations in the 2010 Records were unfounded and false

to the extent that they had any real bearing on Mr. Cullen’s qualifications and

performance, they contained some allegations that portrayed Mr. Cullen in a




                                         21
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.22 Filed 04/19/21 Page 22 of 48




particularly negative light with respect to an alleged relationship and the alleged

harassment of a high school senior.

        129. Significantly, based on the Bullard-Plawecki Employee Right to Know

Act (“ERKA”) these old records should not have been part of Mr. Cullen’s

personnel record and/or should not have been released to Ms. Watson and/or the

Team of 3 Defendants.

        130. Plus, to the extent that they contained any disciplinary information, the

City Defendants should have sent Mr. Cullen notice that they were being released

as also required by the ERKA.

        131. Instead, the City Defendants violated the ERKA by keeping such

records, by releasing such records, and by failing to provide notice to Mr. Cullen.

        132. On November 9, 2020, Mr. Brown confronted Mr. Cullen while Mr.

Cullen was on duty and attending a high school sporting event.

        133. Attendance by Police Officers at local sporting events is a very

common practice and is considered part of the community policing.

        134. Indeed, Mr. Brown had seen Mr. Cullen do this for a little under 2 years

without expressing any problem with Mr. Cullen doing so.

        135. Yet, on this occasion, Mr. Brown told Mr. Cullen he had to leave the

game.


                                           22
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.23 Filed 04/19/21 Page 23 of 48




      136. Mr. Cullen stated he would leave the game if he was ordered to do so.

      137. Eventually, Mr. Brown ordered Mr. Cullen to leave the game; and Mr.

Cullen proceeded to follow the order.

      138. Presumably, Mr. Brown did not find this entirely satisfying. Hence,

Mr. Brown followed and harassed Mr. Cullen as Mr. Cullen was leaving the high

school in order to return to his patrol vehicle.

      139. Mr. Cullen turned to face Mr. Brown and they spoke briefly.

      140. Mr. Cullen then left the high school and went to his patrol vehicle.

      141. Importantly, Mr. Cullen never assaulted Mr. Brown and never battered

Mr. Brown at any point during this entire encounter.

      142. Despite this, Mr. Brown accused Mr. Cullen of assaulting and/or

battering him.

      143. Thereafter, Mr. Cullen was suspended with pay.

      144. On January 29, 2020, Mr. Long terminated Mr. Cullen’s employment

with the City based on Mr. Brown’s false accusation that Mr. Cullen had assaulted

and/or battered Mr. Brown.

      145. Prior to Mr. Cullen’s termination, the Plaintiffs had entered into an

agreement with other investors to obtain a 15% interest in a company known as

2972 W. 8th Street LLC (the “LLC”).


                                           23
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.24 Filed 04/19/21 Page 24 of 48




       146. The LLC was to own and/or operate a cannabis dispensary in the Upper

Peninsula of Michigan.

       147. This business was and is expected to be extremely profitable.

       148. Although the Operating Agreement had not yet been executed by the

Plaintiffs and the other investors, it was agreed that the Plaintiffs’ investment in the

LLC was to be $250,000, with the Plaintiffs to make a $125,000 cash investment

and the remaining balance to be “paid” via “sweat equity” in preparing the

facilities for use in the business.

       149. Based on this agreement to enter into the Operating Agreement, the

Plaintiffs paid their $125,000 cash investment to the LLC and started to engage in

actions that would count toward the “sweat equity” they were to also invest in the

business.

       150. After Mr. Cullen was terminated, negative accounts about Mr. Cullen

surfaced in the media.

       151. Yet, on February 2, 2021, the media accounts got even more negative

where they focused on the 2010 Records.

       152. Based on the information in the 2010 Records, the Plaintiffs’ friend

who was also a fellow investor in the LLC told the Plaintiffs that he could not save

them in relation to the other investors and their interest in the LLC.


                                          24
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.25 Filed 04/19/21 Page 25 of 48




      153. Thereafter, the other investors in the LLC would not go forward with

the Plaintiffs being able to enter into the Operating Agreement.

      154. Eventually, they refunded the Plaintiffs’ $125,000 cash investment, and

considered the Plaintiffs to no longer have any interest in the LLC.

      155. The dissemination of the 2010 Records was undertaken by Ms. Watson

and/or Mr. Smith on their own and/or through other media contacts.

      156. Indeed, the Team of 3 Defendants and/or their proxies contacted

individuals affiliated with the LLC, Mrs. Cullen’s employer, and/or those with

control over Mr. Cullen’s employment as the local high school Wrestling Coach.

      157. As a result of such contacts and the media accounts, Mr. Cullen was

temporarily suspended as the Wrestling Coach.

      158. On February 2, 2021, Ms. Watson made two (2) telephone calls to Mr.

Cullen after the very negative media accounts focused on the 2010 Records

surfaced.

      159. During the first call, Ms. Watson actually believed she had called Mr.

Long, but she instead had called Mr. Cullen by mistake.

      160. During the second call, Ms. Watson correctly believed she had called

Mr. Cullen.




                                         25
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.26 Filed 04/19/21 Page 26 of 48




      161. During the first call, Mr. Cullen went along with the conversation as if

he was Mr. Long to learn what was happening. Ms. Watson did not recognize that

she was actually speaking with Mr. Cullen during this first call.

      162. During the first call, Ms. Watson made statements showing a common

design among the Defendants to act tortiously and/or to act unlawfully or with a

unlawful purpose related to the vilification of Mr. Cullen.

      163. As part of this, Ms. Watson had the following exchange with Mr.

Cullen who she then believed to be Mr. Long:

      Ms. Watson: “You said one of these days you’re gon, you’re gonna owe me

big time.”

      Mr. Cullen as Mr. Long: “Why’s that?”

      Ms. Watson: “Huh? What do you mean, why is that? Are you kidding me?”

      Mr. Cullen as Mr. Long: “Uh, no.”

      Ms. Watson: “Have you been watching somebody’s life implode because

they’re a piece of shit?”

      Mr. Cullen as Mr. Long: “I have not.”

      Ms. Watson: [Laughs] “What do you mean you have not?”

      Mr. Cullen as Mr. Long: “I, I stay away from the news. What . . . “




                                         26
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.27 Filed 04/19/21 Page 27 of 48




      Ms. Watson: “Uh huh. Oh my God. I couldn’t, I couldn’t finish a report

quick enough so I sent it to somebody who could.”

      164. During this first call, Ms. Watson alluded to her “report” or “write-up”

a few times.

      165. On information and belief, this “report” or “write-up” was a written

document or documents that Ms. Watson had provided to the media to smear Mr.

Cullen based on or derived from information and/or written materials provided by

the non-Team of 3 Defendants.

      166. Besides Mr. Long, Ms. Watson referred during this first call to having

spoken to Mr. Brown.

      167. Ms. Watson also stated that she originally planned to send her report or

write-up to “Palmer”, namely to the City’s City Attorney Charles J. Palmer [“Mr.

Palmer”].

      168. However, per Ms. Watson, she “didn’t go that route”, because she

purportedly learned of a connection between Mr. Palmer and Mr. Cullen.

      169. As such, she felt that Mr. Palmer could not be trusted not to share

information with this other person who purportedly was close to both Mr. Palmer

and Mr. Cullen.




                                        27
   Case 2:21-cv-00076-HYJ ECF No. 1, PageID.28 Filed 04/19/21 Page 28 of 48




       170. In assessing the job she had done, Ms. Watson alluded to the saying,

“The enemy of my enemy is my friend.” Still, she cut the allusion short and said:

“So. It is what it is.”

       171. Ms. Watson also expressed concerns that various types of private

information had not been redacted such that the information got into the media

accounts where she stated things such as:

       (a) “So you guys might get some blowback from that, so just to give you a

heads up.”

       (b) “I thought you’d be pissed.”

       172. However, Ms. Watson suggested that this could be addressed in part as

follows: “You guys submitted stuff to a, to a news agency that got leaked out.

Nothing else you can do.”

       173. Moreover, Ms. Watson offered advice on how the City Defendants

could deal with Mr. Cullen’s termination, presumably from her “HR days” when

she “worked up in administration”: “. . . it might cost you guys some money on

the, on the back end, with the City if you guys choose to settle, but ya know,

whatta ya, ya know, you’re gonna settle and give him $25,000, fine take your 25,

walk, get outta here and try to get a job somewhere else.”




                                          28
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.29 Filed 04/19/21 Page 29 of 48




      174. Shortly after the first call ended, Ms. Watson made her second call to

Mr. Cullen.

      175. Based on her tone and language, Ms. Watson’s purpose for making the

second call seemed to be to gloat over the damage she had done to the Plaintiffs,

and in particular Mr. Cullen, where the exchange went as follows:

      Mr. Cullen: “Yeah.”

      Ms. Watson: “Question for you.”

      Mr. Cullen: “Answer for you.”

      Ms. Watson: “Um, hold on for a second. Do you have a comment for me?”

      Mr. Cullen: “Mmm, a comment?”

      Ms. Watson: “Yes, a comment.”

      Mr. Cullen: “I don’t think so.”

      Ms. Watson: “Are you sure?”

      Mr. Cullen: “I, I, I am sure.”

      Ms. Watson: “You positive?”

      Mr. Cullen: “Do you have one for me?”

      Ms. Watson: “I have lots of ‘em for you.”

      Mr. Cullen: “Ok.”

      Ms. Watson: “I have lots of questions for you.”


                                        29
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.30 Filed 04/19/21 Page 30 of 48




      Mr. Cullen: “Well, you’ll probably never get those answered now.”

      Ms. Watson: “No, no, no, no, no. You don’t have any.”

      Mr. Cullen: “But, but, I, no.”

      Ms. Watson: “I’m trying, I’m trying to get them from you.”

      Mr. Cullen: “But, I, I.”

      Ms. Watson: “You don’t have anything for me?”

      Mr. Cullen: “I do thank you for your time.”

      Ms. Watson: “No, no, no, wait, wait, wait.”

      [Call ended.]

      176. Despite Ms. Watson’s suggestion during the first call that the Team of 3

Defendants could be characterized as “a news agency”, Ms. Watson’s tone and

language during both calls shows that Ms. Watson and/or the Team of 3

Defendants were engaged in this matter to do a media hit job on Mr. Cullen and

were not acting as “a news agency”.

      177. Among other things, the following suggest that the Team of 3

Defendants did not constitute a legitimate “new agency” but were instead engaged

to destroy Mr. Cullen’s reputation in concert with the other Defendants:




                                        30
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.31 Filed 04/19/21 Page 31 of 48




      (a) Ms. Watson only called Mr. Cullen to gloat after the negative media

accounts surfaced about him. She did not contact him to get his side of the story

prior to preparing her “report” or “write-up”.

      (b) News agencies do not run their reports or write-ups past attorneys for

organizations they are reporting on. For example, Ms. Watson had no reason to

consider sending her “report” or “write-up” to Mr. Palmer unless she was acting in

concert with the City Defendants. Similarly, her concern about whether Mr.

Palmer could be trusted to review her “report” or “write-up” only made sense if

she was acting in concert with the City Defendants.

      (c) For professional journalists, a subject of a report is not an “enemy”; and

an “enemy” of a subject is not a friend.

      (d) Although a legitimate “new agency” or reporter might on occasion rely

on some level of deception to obtain information, it or they would not do so on the

scale that the Team of 3 Defendants did. For example, and on information and

belief, the Team of 3 Defendants portrayed themselves as the Plaintiffs during an

electronic meeting of the City’s City Council; held Mr. Smith out as an attorney

although he was not an attorney; represented themselves to be a firm although

there is no evidence that such a firm existed or exists; represented themselves to

have office space, a staff, and a legal team in Brighton, Michigan when in reality


                                           31
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.32 Filed 04/19/21 Page 32 of 48




the location is actually “The UPS Store”; used a telephone number that now

appears to be permanently busy; and used online addresses that appear to be fake

and/or to have been ad hoc and temporary.

      178. Mr. Cullen’s speech, statements, communications, associations, and/or

actions were on or related to matters of public concern as described at paragraphs

30-39, 64-81, 87, 109-110, and 112-113 above.

      179. Moreover, by virtue of some of the same speech, statements,

communications, associations, and/or actions, Mr. Cullen did report violations or

suspected violations of law to a public body or public bodies.

      180. Mrs. Cullen’s speech, statements, communications, associations, and/or

actions were on or related to matters of public concern as described at paragraphs

59-60 above. Further, Mrs. Cullen’s association with Mr. Cullen is protected under

the 1st Amendment whether or not it is on or related to matters of public concern.

      181. The City Defendants subjected Mr. Cullen to adverse employment

actions, retaliation, and discrimination, including, but not necessary limited to, the

adverse actions described in paragraphs 42, 44, 46, 52, 54-57, 58, 62, 96, 107, 109,

112, 114, 123-131, 132-142, 143, and 144 above. Further, by virtue of a

combination of the above acts and other acts described above, the City Defendants

also subjected Mr. Cullen to retaliatory harassment.


                                          32
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.33 Filed 04/19/21 Page 33 of 48




      182. The County Defendants subjected Mr. Cullen to adverse employment

actions, retaliation, and/or discrimination, including, but not necessarily, limited to,

the adverse actions described in paragraphs 96, 104-105, and 111 above.

      183. The City Defendants subjected Mrs. Cullen to adverse actions,

retaliation, and discrimination, including, but not necessarily limited to, the

adverse actions described in paragraphs 59 and 60-61 above.

      184. The Defendants subjected the Plaintiffs to the above adverse

employment actions and other actions in significant part due to the Plaintiffs’

above speech, statements, communications, associations, and/or actions that were

on or related to matters of a public concern and/or that were reports of violations or

suspected violations of law to a public body or public bodies. Further, the City

Defendants also subjected Mrs. Cullen to adverse actions due to her being married

to Mr. Cullen.

      185. Therefore, the adverse employment actions and other actions taken

against the Plaintiffs by the Defendants were contrary to the United States

Constitution and the laws of the United States of America and the State of

Michigan.




                                          33
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.34 Filed 04/19/21 Page 34 of 48




      COUNT I: DEPRIVATION OF THE PLAINTIFFS’ FEDERAL
 CONSTITUTIONAL AND CIVIL RIGHTS AS TO THE CITY DEFENDANTS
                AND THE COUNTY DEFENDANTS

      186. The Plaintiff incorporates paragraphs 1 through 185 above by

reference.

      187. This Count is brought pursuant to 42 USC 1983.

      188. As noted above, the adverse actions taken against the Plaintiffs by the

City Defendants and by the County Defendants were taken by them (A) in their

official capacities and (B) under color of state law.

      189. The adverse actions stemmed from purposeful discrimination,

purposeful retaliation, the City’s policy(ies) and/or custom(s), and/or the County’s

policy(ies) and/or customs. This includes, but is not necessarily limited to, actions

taken by the individual Defendants as (A) the City’s final policymaker(s) for

purposes of establishing the City’s policy(ies) and/or custom(s) and (B) the

County’s final policymaker(s) for purposes of establishing the County’s

policy(ies).

      190. The adverse actions violated the Plaintiffs’ 1st Amendment rights to

freedom of association, to freedom of speech and/or expression, and/or to petition

government for the redress of grievances in that they were made in significant part

due to the Plaintiff’s statements, actions, speech, and/or activities that were


                                          34
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.35 Filed 04/19/21 Page 35 of 48




protected under the 1st Amendment.

      191. As a direct and proximate result of the Defendants’ violations of the

Plaintiffs’ rights, the Plaintiffs have sustained damages including (but not

necessarily limited to) the following:

             (a) Loss of income;

             (b) Loss of fringe benefits;

             (c) Loss of pension and/or Social Security benefits;

             (d) Severe mental anguish and distress;

             (e) Embarrassment and humiliation;

             (f) Mental anguish stemming from the outrage they, and each of

them, experienced as a result of the actions against them, and each of them;

             (g) Fright, shock, and mortification;

             (h) Pain and suffering;

             (i) Damage to reputation;

             (j) Liquidated damages;

             (k) Punitive damages;

             (l) All economic and non-economic damages associated with the loss

      of the interests and opportunities associated with the LLC; and

             (m) Costs and attorney fees.


                                            35
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.36 Filed 04/19/21 Page 36 of 48




      WHEREFORE, your Plaintiffs respectfully request this Honorable Court to

enter a judgment in their favor against the Defendants, jointly and severally,

awarding them an amount in excess of One Million ($1,000,000.00) Dollars to

which they are entitled for compensatory, exemplary, liquidated, and punitive

damages; granting them equitable relief (including removal of improperly retained

and/or false information from Mr. Cullen’s personnel record and from the City’s

records); and awarding them costs, interest, and attorney fees so wrongfully

incurred.

  COUNT II: VIOLATION OF RIGHTS UNDER THE WHISTLEBLOWERS'
 PROTECTION ACT AS TO THE CITY DEFENDANTS AND THE COUNTY
                         DEFENDANTS

      191. The Plaintiff incorporates paragraphs 1 through 190 above by

reference.

      192. Under the Whistleblowers' Protection Act ("WPA"), the City

Defendants and the County Defendants were and/or are "employers" for all times

material to this Complaint.

      193. Under the WPA, each City Defendant and each County Defendant was

also a “public body” for all times material to this Complaint.

      194. Under the WPA, Mr. Cullen was an "employee" for all times material

to this Complaint.


                                         36
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.37 Filed 04/19/21 Page 37 of 48




      195. The adverse actions taken by the Defendants against the Plaintiff as

noted above were taken in significant part due to the Plaintiff’s report(s) of

violations or suspected violations of the law to at least one public body.

      196. The Defendants thus violated the WPA.

      197. As a direct and proximate result of the Defendants’ violations of the

Mr. Cullen’s rights, Mr. Cullen has sustained damages including (but not

necessarily limited to) the following:

             (a) Loss of income;

             (b) Loss of fringe benefits;

             (c) Loss of pension and/or Social Security benefits;

             (d) Severe mental anguish and distress;

             (e) Embarrassment and humiliation;

             (f) Mental anguish stemming from the outrage he experienced

                 as a result of the actions against him;

             (g) Fright, shock, and mortification;

             (h) Pain and suffering;

             (i) Damage to reputation;

             (j) Liquidated damages;

             (k) Punitive damages;


                                            37
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.38 Filed 04/19/21 Page 38 of 48




             (l) All economic and non-economic damages associated with the loss

      of the interests and opportunities associated with the LLC; and

             (m) Costs and attorney fees.

      WHEREFORE, your Plaintiffs respectfully request this Honorable Court to

enter a judgment in their favor against the Defendants, jointly and severally,

awarding them an amount in excess of One Million ($1,000,000.00) Dollars to

which they are entitled for compensatory, exemplary, liquidated, and punitive

damages; granting them equitable relief (including removal of improperly retained

and/or false information from Mr. Cullen’s personnel record and from the City’s

records); and awarding them costs, interest, and attorney fees so wrongfully

incurred.

   COUNT III: VIOLATION OF THE BULLARD-PLAWECKI EMPLOYEE
          RIGHT TO KNOW ACT AS TO CITY DEFENDANTS

      198. The Plaintiff incorporates paragraphs 1 through 197 above by

reference.

      199. Under the Bullard-Plawecki Employee Right to Know Act ("ERKA"),

the City Defendants were and/or are "employers" for all times material to this

Complaint.

      200. Under the ERKA, Mr. Cullen was an "employee" for all times material

to this Complaint.

                                         38
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.39 Filed 04/19/21 Page 39 of 48




      201. Pursuant to the ERKA, the City Defendants had duties to comply with

Sections 6, 7, 8, and 9 of the ERKA, being MCL 423.506, MCL 423.507, MCL

423.508, and MCL 423.509

      202. The Defendants violated the ERKA by failing to comply with each of

these Sections of the ERKA.

      203. On information and belief, the City Defendants willfully and knowingly

violated said duties and the ERKA.

      204. As a direct and proximate result of the City Defendants’ violations of

the ERKA, Mr. Cullen has sustained damages including (but not necessarily

limited to) the following:

             (a) Loss of income;

             (b) Loss of fringe benefits;

             (c) Loss of pension and/or Social Security benefits;

             (d) Severe mental anguish and distress;

             (e) Embarrassment and humiliation;

             (f) Mental anguish stemming from the outrage he experienced

                 as a result of the actions against him;

             (g) Fright, shock, and mortification;

             (h) Pain and suffering;


                                            39
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.40 Filed 04/19/21 Page 40 of 48




             (i) Damage to reputation;

             (j) Liquidated damages;

             (k) Punitive damages;

             (m) Costs and attorney fees;

             (n) The $200.00 damages provided in Section 11(b) of the ERKA; and

             (o) All economic and non-economic damages associated with the loss

      of the interests and opportunities associated with the LLC.

      WHEREFORE, your Plaintiffs respectfully request this Honorable Court to

enter a judgment in their favor against the Defendants, jointly and severally,

awarding them an amount in excess of One Million ($1,000,000.00) Dollars to

which they are entitled for compensatory, exemplary, liquidated, and punitive

damages; granting them equitable relief (including removal of improperly retained

and/or false information from Mr. Cullen’s personnel record and from the City’s

records); and awarding them costs, interest, and attorney fees so wrongfully

incurred.

 COUNT IV: TORTIOUS INTERFERENCE WITH CONTRACT, BUSINESS
 RELATIONSHIP, AND/OR EXPECTANCY WITH A THIRD PARTY AS TO
  ALL INDIVIDUAL CITY DEFENDANTS AND THE TEAM OF THREE
                        DEFENDANTS

      205. The Plaintiffs incorporate paragraphs 1 through 204 above by

reference.

                                         40
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.41 Filed 04/19/21 Page 41 of 48




      206. The Plaintiffs had a contract, a business relationship, and/or a business

expectancy with one or more third parties related to the LLC.

      207. The individual City Defendants and the Team of 3 Defendants had

knowledge of the contract, business relationship, and/or business expectancy that

the Plaintiffs had with third parties related to the LLC.

      208. The individual City Defendants and the Team of 3 Defendants did

intentionally and improperly interfere with the Plaintiffs’ contract, business

relationship, and/or business expectancy that the Plaintiffs had with third parties

related to the LLC.

      209. When the City Defendants did so interfere, they did so in at least a

grossly negligent manner and as such are not entitled to governmental immunity.

      210. As a direct and proximate result of the actions of the individual City

Defendants and the Team of 3 Defendants, the Plaintiffs have sustained damages

including (but not necessarily limited to) the following:

             (a) Loss of income;

             (b) Loss of fringe benefits;

             (c) Loss of pension and/or Social Security benefits;

             (d) Severe mental anguish and distress;

             (e) Embarrassment and humiliation;


                                            41
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.42 Filed 04/19/21 Page 42 of 48




             (f) Mental anguish stemming from the outrage they, and each of

them, experienced as a result of the actions against them, and each of them;

             (g) Fright, shock, and mortification;

             (h) Pain and suffering;

             (i) Damage to reputation;

             (j) Liquidated damages;

             (k) Punitive damages;

             (l) All economic and non-economic damages associated with the loss

of the interests and opportunities associated with the LLC; and

             (m) Costs and attorney fees.

      WHEREFORE, your Plaintiffs respectfully request this Honorable Court to

enter a judgment in their favor against the Defendants, jointly and severally,

awarding them an amount in excess of One Million ($1,000,000.00) Dollars to

which they are entitled for compensatory, exemplary, liquidated, and punitive

damages; granting them equitable relief (including removal of improperly retained

and/or false information from Mr. Cullen’s personnel record and from the City’s

records); and awarding them costs, interest, and attorney fees so wrongfully

incurred.




                                         42
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.43 Filed 04/19/21 Page 43 of 48




COUNT V: CIVIL CONSPIRACY AS TO INDIVIDUAL CITY DEFENDANTS,
              STRAIT, AND TEAM OF 3 DEFENDANTS

      211. The Plaintiffs incorporate paragraphs 1 through 210 above by

reference.

      212. The individual City Defendants, Strait, and/or the Team of 3

Defendants did illegally, maliciously, and/or wrongfully conspire with one another

with the intent to and/or for the illegal purpose of retaliating against the Plaintiffs

for the exercise of their rights under the United Stated Constitution, for Mr.

Cullen’s exercise of his rights under the WPA, to violate Mr. Cullen’s rights under

the ERKA, and/or to tortiously interfere with the Plaintiffs’ contract, business

relationship, and/or business expectancy related to the LLC.

      213. The individual City Defendants, Strait, and/or the Team of 3

Defendants did indeed carry out actions together and in combination with each

other to accomplish these purposes. As to the individual City Defendants and

Strait, these actions were undertaken in an at least grossly negligent manner and as

such they are not entitled to governmental immunity.

      214. The individual City Defendants, Strait, and/or the Team of 3

Defendants knew of or at least acquiesced in these underlying actions.

      215. This conspiracy resulted in the illegal, unlawful, or tortious activities of

violating the Plaintiffs’ rights under the United States Constitution, violating Mr.

                                           43
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.44 Filed 04/19/21 Page 44 of 48




Cullen’s rights under the WPA, violating Mr. Cullen’s rights under the ERKA,

and/or tortiously interfering with the Plaintiffs’ contract, business relationship,

and/or business expectancy related to the LLC.

      216. As a result of the conspiracy and the Defendants’ illegal, wrongful, or

tortious acts, the Plaintiffs have sustained damages including (but not necessarily

limited to) the following:

             (a) Loss of income;

             (b) Loss of fringe benefits;

             (c) Loss of pension and/or Social Security benefits;

             (d) Severe mental anguish and distress;

             (e) Embarrassment and humiliation;

             (f) Mental anguish stemming from the outrage they, and each of

them, experienced as a result of the actions against them, and each of them;

             (g) Fright, shock, and mortification;

             (h) Pain and suffering;

             (i) Damage to reputation;

             (j) Liquidated damages;

             (k) Punitive damages;




                                            44
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.45 Filed 04/19/21 Page 45 of 48




             (l) All economic and non-economic damages associated with the loss

      of the interests and opportunities associated with the LLC; and

             (m) Costs and attorney fees.

      WHEREFORE, your Plaintiffs respectfully request this Honorable Court to

enter a judgment in their favor against the Defendants, jointly and severally,

awarding them an amount in excess of One Million ($1,000,000.00) Dollars to

which they are entitled for compensatory, exemplary, liquidated, and punitive

damages; granting them equitable relief (including removal of improperly retained

and/or false information from Mr. Cullen’s personnel record and from the City’s

records); and awarding them costs, interest, and attorney fees so wrongfully

incurred.

       COUNT VI: CONCERT OF ACTION AS TO INDIVIDUAL CITY
        DEFENDANTS, STRAIT, AND TEAM OF 3 DEFENDANTS

      217. The Plaintiffs incorporate paragraphs 1 through 216 above by

reference.

      218. The individual City Defendants, Strait, and the Team of 3 Defendants

engaged in concerted activities as described above by express or implied

agreement and with the common designs as described above.




                                         45
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.46 Filed 04/19/21 Page 46 of 48




      219. The Plaintiffs may not be able to identify all the relevant Defendant’s

activities due to the generic similarity of such activities as promoted by the

relevant Defendants.

      220. As to the individual City Defendants and Strait, these activities were

undertaken in an at least grossly negligent manner and as such they are not entitled

to governmental immunity.

      221. Due to the concert of action among the relevant Defendants, each is

liable to the Plaintiffs for their injuries even if there was no direct relation to the

activity conducted by that Defendant.

      222. As a result of the concert of action and the Defendant’s wrongful

activities, the Plaintiffs have sustained damages including (but not necessarily

limited to) the following:

             (a) Loss of income;

             (b) Loss of fringe benefits;

             (c) Loss of pension and/or Social Security benefits;

             (d) Severe mental anguish and distress;

             (e) Embarrassment and humiliation;

             (f) Mental anguish stemming from the outrage they, and each of

them, experienced as a result of the actions against them, and each of them;


                                            46
  Case 2:21-cv-00076-HYJ ECF No. 1, PageID.47 Filed 04/19/21 Page 47 of 48




             (g) Fright, shock, and mortification;

             (h) Pain and suffering;

             (i) Damage to reputation;

             (j) Liquidated damages;

             (k) Punitive damages;

             (l) All economic and non-economic damages associated with the loss

      of the interests and opportunities associated with the LLC; and

             (m) Costs and attorney fees.

      WHEREFORE, your Plaintiffs respectfully request this Honorable Court to

enter a judgment in their favor against the Defendants, jointly and severally,

awarding them an amount in excess of One Million ($1,000,000.00) Dollars to

which they are entitled for compensatory, exemplary, liquidated, and punitive

damages; granting them equitable relief (including removal of improperly retained

and/or false information from Mr. Cullen’s personnel record and from the City’s

records); and awarding them costs, interest, and attorney fees so wrongfully

incurred.

             DEMAND FOR TRIAL BY JURY IS HEREBY MADE.

DATED: April 19, 2021                  /s/ GARY T. MIOTKE____________
                                       GARY T. MIOTKE (P41813)
                                       Attorney for Plaintiff
                                       6828 Park Avenue

                                         47
Case 2:21-cv-00076-HYJ ECF No. 1, PageID.48 Filed 04/19/21 Page 48 of 48




                                 Allen Park, MI 48101
                                 (313)-388-4809
                                 gmiotke@miotkelawoffice.com




                                   48
